DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 20170168586) in view of Cao Lei (Analysis and Identification of Pulmonary Nodule Images).
Considering claim 9, Sinha teaches a system, comprising: 
at least one storage medium including a set of instructions; and at least one processor configured to communicate with the at least one storage medium, wherein when executing the set of instructions (Fig.1), the system is directed to perform operations including:
 obtaining a preliminary classification model ([0007]-[0008], [0028] memory 132, [0042]-[0043] classification values); and 
generating a classification model (classify features) for determining a plurality of candidate classifications of a structure of a subject represented in image data by training the preliminary classification model using a function ([0005] loses structural information and oblivious to articulation constraints of the hand and fingers, [0008]-[0009] neural network to generate a first plurality of activation features that classify an input depth map data corresponding to a hand based on a wrist angle of the hand, [0023]), wherein at least 
Sinha do not clearly teach a focal loss function.
Cao teaches a focal loss function ((4) Automatic identification of begin and malignant pulmonary nodules).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Cao to Sinha in order to algorithms to achieve the sensitivity and accuracy.
3.	Claims 1-4, 6-8, 10-16, and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sinha et al. (US 20170168586) in view of Zhang et al. (US 20200175334) , and further in view of Cao Lei (Analysis and Identification of Pulmonary Nodule Images).
Considering claims 1, 13, 10, Sinha teaches a system/method, comprising: 
at least one storage medium including a set of instructions (Fig.1); and 

obtaining image data representing a structure of a subject ([0019] three-dimensional image data that includes information about the structure of an object, [0028] memory 132 holds stored program instructions 136, a copy of at least one frame of depth map data 140 from the depth camera 104 that includes the hand, a hierarchy of trained deep convolutional neural networks 144, a recommendation engine 148 that performs nearest neighbor searches to identify hand pose parameters stored in a database 152 based on the activation feature outputs from the neural networks 144…etc.); 
determining a plurality of candidate classifications of the structure and their respective probabilities by inputting the image data into a classification model ([0042] processor 128 uses the classification values that are generated by the soft-max functions that are inherent to each neural network, [0043] For example, the deep convolutional networks 408A include a plurality of neural networks including a second, third, fourth, fifth, and sixth neural network that correspond to the five fingers on the hand when the identified angle of the wrist of the hand is within the bin corresponding to a particular quantized range. Similarly, the neural networks 408N correspond to each of the fingers on the hand when the identified angle of the wrist of the hand is within another quantized bin); and 
determining a target classification of the structure based on at least a part of the probabilities of the plurality of candidate classifications ([0032] identify the full pose of a hand, the neural networks are only responsible for generating sets of activation features 
Sinha do not teach wherein the classification model includes a backbone network for determining a backbone feature of the structure.
Zhang teaches wherein the classification model includes a backbone network for determining a backbone feature of the structure ([0003], [0016]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Zhang to Sinha in order to reduce the complexity of the object localization and object classification computation.
	Sinha and Zhang do not teach classification model includes a segmentation network for determining a segmentation feature of the structure, and a density classification network for determining a density feature of the structure.
	Cao teaches classification model includes a segmentation network for determining a segmentation feature of the structure ((1) Fast lung CT image segmentation), and a density classification network for determining a density feature of the structure ((3) Automatic pulmonary nodule detection and classification).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine or modify of Cao to Sinha and Zhang in order to algorithms to achieve the sensitivity and accuracy.
Considering claims 2, 12, 14, Sinha, Zhang, and Cao further teach wherein the backbone network includes a plurality of down- sampling layers, each down-sampling layer including a convolution layer, a batch normalization layer, and a rectified linear unit layer (Zhang: [0004]).  
Considering claims 3, 15, Sinha, Zhang, and Cao further teach the determining a plurality of candidate classifications of the 62Attorney Docket No. 20618-0518US00 structure by inputting the image data into a classification model including: obtaining the backbone feature, the segmentation feature, and the density feature by inputting the image data into the backbone network (Zhang: [0003]-[0004]), the segmentation network (Cao: (1) Fast lung CT image segmentation), and the density classification network (Cao: (3) Automatic pulmonary nodule detection and classification), respectively; and determining a probability of each of the plurality of candidate classifications of the structure based on the backbone feature, the segmentation feature, and the density feature (Zhang: [0003]-[0004], Cao: (1) Fast lung CT image segmentation; (3) Automatic pulmonary nodule detection and classification).  
Considering claims 4, 16, Sinha, Zhang, and Cao further teach the determining the probability of each of the plurality of classifications of the structure based on the backbone feature, the segmentation feature, and the density feature including: determining an identification feature of the image data by combining the backbone feature, the segmentation feature, and the density feature (Sinha: [0042]-[0043], Zhang: [0003]-[0004], Cao: (1) Fast lung CT image segmentation; (3) Automatic pulmonary nodule detection and classification); and determining the probability of each of the plurality of candidate classifications of the structure based on the determined identification feature of the image data (Sinha: [0042]-[0043], Zhang: [0003]-[0004], Cao: (1) Fast lung CT 
Considering claims 6, 18, Sinha, Zhang, and Cao further teach wherein the classification model is trained according to a focal loss function, at least one weight of the focal loss function each of which corresponds to one of the plurality of candidate classifications being different from weights of the focal loss function corresponding to the remainder of the plurality of candidate classifications (Sinha: [0042]-[0043], Zhang: [0003]-[0004], Cao: (1) Fast lung CT image segmentation; (3) Automatic pulmonary nodule detection and classification; (4) Automatic identification of begin and malignant pulmonary nodules).  
Considering claims 7, 19, Sinha, Zhang, and Cao further teach the obtaining image data representing a structure of a subject including: obtaining original image data including a representation of the structure of the subject; and determining the image data by preprocessing the original image data (Sinha: [0042]-[0043], Zhang: [0003]-[0004], Cao: (1) Fast lung CT image segmentation; (3) Automatic pulmonary nodule detection and classification).  
Considering claims 8, 20, Sinha, Zhang, and Cao further teach the determining the image data by preprocessing the original image data including: generating a resampled image by resampling the original image data according to a resampling resolution; segmenting the resampled image into image crops according to a center of the structure; and determining the image data by normalizing the image crops according to a 64Attorney Docket No. 20618-0518US00 normalizing function (Sinha: [0042]-[0043], Zhang: [0003]-[0004], Cao: (1) Fast lung CT 
Considering claim 11, Sinha, Zhang, and Cao further teach wherein the classification model relates to at least one feature of the structure, and the at least one structure includes a size or a density of the structure (Sinha: [0042]-[0043], Zhang: [0003]-[0004], Cao: (1) Fast lung CT image segmentation; (3) Automatic pulmonary nodule detection and classification; (4) Automatic identification of begin and malignant pulmonary nodules). 
Allowable Subject Matter
4.	Claims 5 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI MINH NGUYEN whose telephone number is (571)272-7923.  The examiner can normally be reached on 6-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on 571-272-7904.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KHAI M NGUYEN/Primary Examiner, Art Unit 2641